Hyman, C. J.
Plaintiffs sued defendants on an open account.
The defendants are husband and wife. There is no evidence to prove the account, but the acknowledgment of the wife. Fred Frindell was conducting business in his own name, and his wife assisted him. She signed for him some receipts in his name, but she did not carry on a separate trade from her husband ; nor did she do any acts in connection with his business in her own name. She was not a isublic merchant; and, without being so, she could not acknowledge a debt without the authority of her husband, neither could she bind herself for the debts of her husband, though contracted during marriage and while the community existed. There is no proof that she was authorized by her husband to acknowledge the debt for him. Such authority must be express and special. See Civil Code, 2966.
The judge of the district court rendered a judgment of nonsuit against plaintiffs. We see no cause to change it.
Judgment affirmed.